DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/15/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature document 3 is missing the relevant pages or number of pages. The information disclosure statement is being considered by the examiner but examiner respectfully requests Applicant to re-submit an IDS.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: Para [0020] should read “Figures 4A-E”.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities: Lines 1-2 should recite “wherein the operating… vectors comprises: ”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “EIE: Efficient Inference Engine on Compressed Deep Neural Network” to Han et al.

Regarding claim 1, Han teaches: A method of operating a neural network, comprising: 
receiving a set of sparse weight vectors, wherein at least a first sparse weight vector of the set of sparse weight vectors includes at least one zero weight element and at least one non-zero weight element (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors); 
compressing the set of sparse weight vectors to produce a compressed set of sparse weight vectors by removing one or more of the at least one zero weight element of at least the first sparse weight vector of the set of sparse weight vectors and combining at least the first sparse weight vector with at least a second sparse weight vector of the set of sparse weight vectors (The first and fifth row vectors in Fig. 2 are interpreted as the claimed first and second sparse vectors, respectively. Fig. 3 represents the compression of at least these two weight vectors.); and 

    PNG
    media_image1.png
    383
    371
    media_image1.png
    Greyscale

Figure 2. Weight vector W

    PNG
    media_image2.png
    198
    591
    media_image2.png
    Greyscale

operating the neural network based on the compressed set of sparse weight vectors (On p. 246, § III-C. Parallelizing compressed DNN and first 2 paragraphs teach operating the neural network with input activations)

Regarding claim 2, Han teaches: The method of claim 1, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on a first number of the at least one non-zero weight element of at least the first sparse weight vector and a second number of the at least one non-zero weight element of at least the second sparse weight vector (The compressed set for                                 
                                    P
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                
                             is based on at least 5 non-zero weight elements of the first row vector, 2 of the second row vector, 2 of the third row vector, and 4 of the fourth row vector).

Regarding claim 4, Han teaches: The method of claim 1, further comprising: receiving a set of input vectors ( “a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors); 
selectively applying a first input vector of the set of input vectors to at least one sparse weight vector of the compressed set of sparse weight vectors to compute a respective partial sum corresponding to each sparse weight vector of the compressed set of sparse weight vectors; accumulating the respective partial sum for each sparse weight vector of the compressed set of sparse weight vectors; and (The above limitations are taught on p. 246 by the paragraph “In the example of Figure 2…” to the end of section C.)
operating the neural network based at least in part on the accumulated respective partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN. We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245).

    PNG
    media_image3.png
    97
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    156
    524
    media_image4.png
    Greyscale


Regarding claim 5, Han teaches: The method of claim 1, further comprising: receiving a set of non-sparse weight vectors; and generating the set of sparse weight vectors by applying a function to adjust at least one non-zero weight element of at least one non-sparse weight vector of the set of non-sparse weight vectors to zero. (“Pruning makes matrix W sparse with density D ranging from 4% to 25% for our benchmark layers.” p. 245)

Regarding claim 6, Han teaches: The method of claim 1, wherein the operating the neural network based on the compressed set of sparse weight vectors: refraining from uncompressing the compressed set of sparse weight vectors (Weight vectors remain compressed in Sections III and V).

Regarding claim 7, Han teaches: A method of operating a neural network, comprising: receiving a set of sparse weight vectors, each sparse weight vector comprising at least one zero weight element and at least one non-zero weight element (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors); 
performing a sparse computation based on the set of sparse weight vectors, wherein the performing the sparse computation produces one or more partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN. We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245)
… by refraining from performing one or more computations using the at least one zero weight element of the each sparse weight vector of the set of sparse weight vectors (“We perform the sparse matrix × sparse vector operation by scanning vector a to find its next non-zero value aj and broadcasting aj along with its index j to all PEs. Each PE then multiplies aj by the non-zero elements in its portion of column Wj — accumulating the partial sums in accumulators for each element of the output activation vector b.” p. 246)
and operating the neural network based at least in part on the one or more partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN.” P. 245).

Regarding claim 8, Han teaches: The method of claim 7, further comprising: 
receiving a set of input vectors, each input of a first input vector of the set of input vectors corresponding to a weight element of a sparse weight vector of the set of sparse weight vectors, ( “a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors)
wherein the performing the sparse computation based on the set of sparse weight vectors further comprises controlling selection of inputs of the first input vector that correspond to the at least one non-zero weight element of the sparse weight vector (Controlling selection of inputs is broadly interpreted as performing sparse computations only with non-zero input vector elements, which is taught on p. 246 by ¶ 4 to the end of section C (“In the example of Figure 2…”)).

Regarding claim 9, Han teaches: The method of claim 7, wherein the set of sparse weight vectors is compressed (Fig. 3), and wherein the compressed set of sparse weight vectors remains compressed when operating the neural network (Weight vectors remain compressed in Sections III and V).

Regarding claim 10, Han teaches: An apparatus for operating a neural network (p. 253 Table V, col. “EIE (ours)”), comprising: a memory (Memory type: SRAM); and at least one processor (Platform type: ASIC) coupled to the memory and configured to: 
receive a set of sparse weight vectors, wherein at least a first sparse weight vector of the set of sparse weight vectors includes at least one zero weight element and at least one non-zero weight element (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors);  
compress the set of sparse weight vectors to produce a compressed set of sparse weight vectors by removal of one or more of the at least one zero weight element of at least the first sparse weight vector of the set of sparse weight vectors and combination of at least the first sparse weight vector with at least a second sparse weight vector of the set of sparse weight vectors (The first and fifth row vectors in Fig. 2 are interpreted as the claimed first and second sparse vectors, respectively. Fig. 3 represents the compression of at least these two weight vectors.); and
operate the neural network based on the compressed set of sparse weight vectors. (On p. 246, § III-C. Parallelizing compressed DNN and first 2 paragraphs teach operating the neural network with input activations)

Regarding claim 11, Han teaches: The apparatus of claim 10, wherein the compression of the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on a first number of the at least one non-zero weight element of at least the first sparse weight vector and a second number of the at least one non-zero weight element of at least the second sparse weight vector (The compressed set for                                 
                                    P
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                
                             is based on at least 5 non-zero weight elements of the first row vector, 2 of the second row vector, 2 of the third row vector, and 4 of the fourth row vector).

Regarding claim 13, Han teaches: The apparatus of claim 10, wherein the at least one processor is further configured to: receive a set of input vectors (“a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors); 
selectively apply a first input vector of the set of input vectors to at least one sparse weight vector of the compressed set of sparse weight vectors to compute a respective partial sum corresponding to each sparse weight vector of the compressed set of sparse weight vectors; accumulate the respective partial sum for each sparse weight vector of the compressed set of sparse weight vectors (The above limitations are taught on p. 246 by the paragraph “In the example of Figure 2…” to the end of section C.); and 
operate the neural network based at least in part on the accumulated respective partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN. We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245).

Regarding claim 14, Han teaches: The apparatus of claim 10, wherein the at least one processor is further configured to: receive a set of non-sparse weight vectors; and generate the set of sparse weight vectors by application of a function to adjust at least one non-zero weight element of at least one non-sparse weight vector of the set of non-sparse weight vectors to zero. (“Pruning makes matrix W sparse with density D ranging from 4% to 25% for our benchmark layers.” p. 245)

Regarding claim 15, Han teaches: The apparatus of claim 10, wherein to operate the neural network based on the compressed set of sparse weight vectors, the at least one processor is configured to refrain from uncompressing the compressed set of sparse weight vectors. Weight vectors remain compressed in Sections III and V)

Regarding claim 16, Han teaches: An apparatus for operating a neural network (p. 253 Table V, Col. “EIE (ours)”), comprising: a memory (Memory type: SRAM); and at least one processor (Platform type: ASIC) coupled to the memory and configured to: 
receive a set of sparse weight vectors, each sparse weight vector comprising at least one zero weight element and at least one non-zero weight element (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors); 
perform a sparse computation based on the set of sparse weight vectors, wherein the performance the sparse computation produces one or more partial sums (“Accelerating Equation (3) is                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245)
… by refraining from performing one or more computations using the at least one zero weight element of the each sparse weight vector of the set of sparse weight vectors (“We perform the sparse matrix × sparse vector operation by scanning vector a to find its next non-zero value aj and broadcasting aj along with its index j to all PEs. Each PE then multiplies aj by the non-zero elements in its portion of column Wj — accumulating the partial sums in accumulators for each element of the output activation vector b.” p. 246)
and operate the neural network based at least in part on the one or more partial sums. (“Accelerating Equation (3) is needed to accelerate a compressed DNN.” P. 245).

Regarding claim 17, Han teaches: The apparatus of claim 16, wherein the at least one processor is further configured to: 
receive a set of input vectors, each input of a first input vector of the set of input vectors corresponding to a weight element of a sparse weight vector of the set of sparse weight vectors, ( “a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors)
wherein to perform the sparse computation based on the set of sparse weight vectors further, the at least one processor is configured to control selection of inputs of the first input vector that correspond to the at least one non-zero weight element of the sparse weight vector. (Controlling selection of inputs is broadly interpreted as performing sparse computations only with non-zero input vector elements, which is taught on p. 246 by ¶ 4 to the end of section C (“In the example of Figure 2…”))

Regarding claim 18, Han teaches: The apparatus of claim 16, wherein the set of sparse weight vectors is compressed (Fig. 3), and wherein the compressed set of sparse weight vectors remains compressed when operating the neural network. (Weight vectors remain compressed in Sections III and V)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of “ESE: Efficient Speech Recognition Engine with Sparse LSTM on FPGA” to S. Han, J. Kang, et al., hereinafter “Kang”.

Regarding claim 3, Han teaches: The method of claim 1, further comprising: … perform a multiply accumulate (MAC) operation for each weight element of the combined at least the first sparse weight vector and at least the second sparse weight vector; (We perform the indexing                                 
                                    S
                                    [
                                    
                                        
                                            I
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    ]
                                
                             and the multiply-add only for those columns for which both                                 
                                    
                                        
                                            W
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                
                             are non-zero.” p. 245)
However, Han does not explicitly teach: determining a time to [perform MAC operations]
and comparing the determined time to a predefined threshold, 
wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold.
But Kang teaches: determining a time to [perform MAC/multiply-add operations] (in Kang Fig. 5 on p. 77 (below), the operation takes 3 cycles. Time, as claimed, is interpreted as number of cycles.)
and comparing the determined time to a predefined threshold, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold. (Kang p. 77, col. 1 end: “Load-balance-aware pruning [compression] assigns the same sparsity quota [time threshold] to submatrices” In Kang, the weight matrix is pruned/compressed so that the actual number of weights is less than the quota.)




    PNG
    media_image5.png
    415
    328
    media_image5.png
    Greyscale

Kang Figure 5: Load Balance Aware Pruning and its Benefit for Parallel Processing

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assigned the same sparsity quota to Han’s submatrices as Kang’s submatrices, thus ensuring an even distribution of non-zero weights. A motivation for this combination is to avoid idle cycles among the processing elements. (“During pruning, we make efforts to avoid the scenario when the density of one submatrix is 5% while the other is 15%. Although the overall density is about 10%, the submatrix with a density of 5% has to wait for the other one with more computation, which leads to idle cycles” (Kang, p. 77).)

Regarding claim 12, Han teaches: The apparatus of claim 10, wherein the at least one processor is further configured to: … perform a multiply accumulate (MAC) operation for each weight element of the combined at least the first sparse weight vector and at least the second sparse weight vector; (We perform the indexing                                 
                                    S
                                    [
                                    
                                        
                                            I
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    ]
                                
                             and the multiply-add only for those columns for which both                                 
                                    
                                        
                                            W
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                
                             are non-zero.” p. 245)

However, Han does not explicitly teach: determining a time to [perform MAC operations]
and comparing the determined time to a predefined threshold, 
wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold.
But Kang teaches: determining a time to [perform MAC/multiply-add operations] (in Kang Fig. 5 on p. 77, the operation takes 3 cycles. Time, as claimed, is interpreted as number of cycles.)
and comparing the determined time to a predefined threshold, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold. (Kang p. 77, col. 1 end: “Load-balance-aware pruning [compression] assigns the same sparsity quota [time threshold] to submatrices” In Kang, the weight matrix is pruned/compressed so that the actual number of weights is less than the quota.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assigned the same sparsity quota to Han’s submatrices as Kang’s submatrices, thus ensuring an even distribution of non-zero weights. A motivation for this combination is to avoid idle cycles among the processing elements. (“During pruning, we make efforts to avoid the scenario when the density of one submatrix is 5% while the other is 15%. Although the overall density is about 10%, the submatrix with a density of 5% has to wait for the other one with more computation, which leads to idle cycles” (Kang, p. 77).)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-patent literature document “SCNN: An Accelerator for Compressed-sparse Convolutional Neural Networks” to Parashar et al. teaches, “the Sparse CNN (SCNN) accelerator architecture, which improves performance and energy efficiency by exploiting the zero-valued weights that stem from network pruning during training and zero-valued activations that arise from the common ReLU operator applied during inference” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122